--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Copy


 
ASSET TRANSFER AGREEMENT
 
 
among
 
 
UNION ELECTRIC COMPANY d/b/a AMEREN UE,
 
 
CENTRAL ILLINOIS PUBLIC SERVICE COMPANY d/b/a AMEREN CIPS
 
 
and
 
 
AMEREN CORPORATION
 
 
Dated as of May 2, 2005
 








CHI-1464202v2 


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
                                                                                    Page

ARTICLE 1
TRANSFER OF ASSETS
1
1.1
Identification of Assets
1
 
(a)  Inventory
2
 
(b)  Fixed Assets
2
 
(c)  Real Property
2
 
(d)  Leased Property
2
 
(e)  Intellectual Property Rights
2
 
(f)   Business Records
2
 
(g)  Contracts
3
 
(h)  Permits
3
 
(i)   Insurance
3
 
(j)   Rolling Stock and Vehicles
3
 
(k)  Petty Cash
3
 
(l)  Accounts Receivable
3
 
(m) Uncollectible Accounts
3
 
(n)  Accrued Revenues
3
 
(o)  Environmental Cleanup
3
 
(p)  Customer Deposits
3
 
(q)  Miscellaneous
3
     
1.2
Dividend and Transfer of Assets
4
1.3
Contribution of Assets
4
1.4
Retained Assets
4
 
(a)  Designated Assets
4
 
(b)  Non-Assigned Contracts
4
 
(c)  Employee Plan Assets
5
 
(d)  Corporate Records
5
 
(e)  This Agreement
5
 
(f)   Third Party Actions
5
 
(g)  Subsidiaries
5
 
(h)  Cash and Cash Equivalents
5
 
(i)   Discontinued Operations
5
 
(j)   Miscellaneous
5
     
1.5
Assignability and Consents
5
 
(a)  Required Consents
5
 
(b)  Nonassignable Items
6
           
ARTICLE 2
LIABILITIES
6
2.1
Assumption of Liabilities
6
 
(a)  Balance Sheet
6
 
(b)  Trade Payables
6
 
(c)  Contracts
6

 
 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
                                                                                    Page

 
(d)  Liabilities and Obligations
7
 
(e)  Litigation
7
 
(f)   Environmental Liabilities
7
 
(g)  Accounts Payable
7
 
(h)  Accrued Payroll
7
 
(i)   Vacation Liability
7
 
(j)   Customer Liabilities
7
 
(k)  Taxes
8
     
2.2
Retained Liabilities
8
 
(a)  Pre-Closing
8
 
(b)  Liabilities Relating to the Transfer of Acquired Assets
8
 
(c)  Employee-Related Liabilities
8
 
(d)  Litigation
9
 
(e)  Product, Environmental and Safety Liability
9
 
(f)  Taxes
9
 
(g)  Liabilities
9
     
ARTICLE 3
TRANSFER AND EXCHANGE
9
3.1
Payment
9
3.2
Prorations
10
     
ARTICLE 4
CLOSING
10
4.1
General
10
4.2
Documents to be Delivered by Transferor
10
4.3
Documents to be Delivered by Transferee
11
4.4
Documents to be Delivered by Parent
12
4.5
Documents to be Delivered by Transferee to Transferor
12
4.6
Post Closing
13
     
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
13
5.1
Representations and Warranties of Transferor
13
 
(a)  Organization and Standing; Power and Authority
13
 
(b)  Conflicts; Defaults
13
 
(c)  Acquired Assets; Title to the Acquired Assets
14
 
(d)  Contracts
15
 
(e)  Environmental and Safety Compliance
15
 
(f)  Approvals
17
 
(g)  Real Property
17
 
(h)  Lease Agreements
18
     
5.2
Representations and Warranties of Transferee
18
 
(a)  Organization and Standing; Corporate Power and Authority
18
 
(b)  Conflicts; Defaults
18

 
 
 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
                                                                                    Page
5.3
Representations and Warranties of Parent
19
 
(a)  Organization and Standing; Power and Authority
19
 
(b)  Conflicts; Defaults
19
 
(c)  Dividend Assets; Title to the Dividend Assets
19
 
(d)  Approvals
20
     
ARTICLE 6
CONDITIONS TO CLOSING
20
6.1   Conditions to Transferee's Obligations
20
 
(a)  Representations and Warranties
20
 
(b)  Covenants
20
 
(c)  Consents
20
 
(d)  No Proceeding or Litigation
20
 
(e)  Certificate of Transferor and Parent
20
 
(f)  Certificate; Documents
20
     
6.2
Conditions to Transferor’s Obligations
21
 
(a)  Representations and Warranties
21
 
(b)  Covenants
21
 
(c)  Consents
21
 
(d)  No Proceeding or Litigation
21
 
(e)  Certificate of Transferor and Parent
21
 
(f)  Certificates; Documents
21
     
6.3
Conditions to Parent’s Obligations
21
 
(a)  Representations and Warranties
21
 
(b)  Covenants
21
 
(c)  Consents
22
 
(d)  No Proceeding or Litigation
22
 
(e)  Certificate of Transferee and Transferor
22
 
(f)  Certificates; Documents
22
     
ARTICLE 7
COVENANTS OF TRANSFEROR
22
7.1
Conduct of Business
22
     
ARTICLE 8
COVENANTS OF TRANSFEREE
22
8.1
Maintenance of, and Access to, Records
22
8.2
Closing
22
     
ARTICLE 9
CERTAIN ADDITIONAL COVENANTS
23
9.1
Expenses; Transfer Taxes
23
9.2
Bulk Transfer Laws
23
9.3
Regulatory Approvals
23
9.4
Employee Matters
23

 
 
iii

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
(continued)
                                                                                    Page
ARTICLE 10
TERMINATION
23
10.1
Termination
23
 
(a)  Mutual Consent
23
 
(b)  Court Order
23
 
(c)  Transferee’s Conditions
23
 
(d)  Transferor’s Conditions
24
 
(e)  Parent’s Conditions
24
     
10.2
Effect of Termination
24
     
ARTICLE 11
INDEMNIFICATION
24
11.1
Indemnification by Transferee
24
 
(a)  General
24
 
(b)  Environmental Indemnification
24
     
11.2
Indemnification by Transferor
25
 
(a)  General
25
 
(b)  Environmental Indemnification
25
     
11.3
Notice of Claim; Right to Participate in and Defend Third Party Claim
25
11.4
Time Limitations on Claims for Indemnification
26
     
ARTICLE 12
MISCELLANEOUS
26
12.1
Amendments
26
12.2
Entire Agreement
26
12.3
Governing Law
27
12.4
Notices
27
12.5
Counterparts
27
12.6
Assignment
27
12.7
Waivers
27
12.8
Third Parties
28
12.9
Schedules, Addenda and Exhibits
28
12.10
Headings
28
12.11
Certain Definitions
28
12.12
Remedies Not Exclusive
28
12.13
Gender and Number
28







 
iv

--------------------------------------------------------------------------------


 
 
ASSET TRANSFER AGREEMENT
 
THIS ASSET TRANSFER AGREEMENT (this “Agreement”) dated as of May 2, 2005, by and
among Union Electric Company d/b/a AmerenUE, a Missouri corporation
(“Transferor”), Central Illinois Public Service Company d/b/a AmerenCIPS, an
Illinois corporation (“Transferee”), and Ameren Corporation, a Missouri
corporation (“Parent”).
 
 
W I T N E S S E T H:
 
WHEREAS, Parent owns 100% of the common stock of each of Transferor and
Transferee; and
 
WHEREAS, Transferor is a public utility company as defined in Section 3-105 of
the Illinois Public Utilities Act (220 ILCS 5/3-105) and is a public utility as
defined in Section 386.020 of the Missouri Public Service Commission Law
(§386.020 RSMo 2000) and presently operates as a vertically integrated electric
generation, transmission and distribution company and as a natural gas
distribution company in the States of Illinois and Missouri; and
 
WHEREAS, Transferor owns and operates electric transmission and distribution
facilities and natural gas distribution facilities located in the State of
Illinois, which Facilities (as hereinafter defined) are more fully described in
Sections 1.1(c) and 1.1(d) hereof, for use in its business of transmitting and
distributing electricity and gas (the “Business”); and
 
WHEREAS, Transferor desires to transfer to (1) Parent, by way of an in kind
dividend, a portion of, and (2) to Transferee, the remaining portion of,
substantially all of its assets, properties, rights and interests that are used
in or related to the Business that is conducted at the Facilities and located in
the State of Illinois; and
 
WHEREAS, Parent desires to contribute that portion of the Business and
Facilities received by it to Transferee and Transferee desires to accept from
Parent and acquire from Transferor, upon the terms and subject to the conditions
hereinafter set forth, in the aggregate substantially all of such assets,
properties, rights and interests of Transferor that are used in or related to
the Business that is conducted at the Facilities; and
 
WHEREAS, Transferee desires to execute and deliver to Transferor a subordinated
promissory note in exchange for that portion of the Facilities and Business
transferred directly to Transferee from Transferor.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and other good and valuable consideration had and
received, Parent, Transferee and Transferor, on the basis of, and in reliance
upon, the representations, warranties, covenants, obligations and agreements set
forth in this Agreement, and upon the terms and subject to the conditions
contained herein, hereby agree as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE 1   TRANSFER OF ASSETS
 
1.1  Identification of Assets. Immediately prior to the Closing (as defined in
Section 4.1), Transferor shall identify in reasonable detail all of the assets,
properties, rights and interests owned, used, occupied or held by or for the
benefit of Transferor that are used in or related to the operation of the
Business at the Facilities, as the same are expected to exist as of the Closing
Date (as defined in Section 4.1) and as shall be more fully described in a
schedule to be delivered by Transferor to Parent and Transferee or its
authorized representatives at the Closing (the “Schedule”), which Schedule shall
specifically enumerate such assets, properties and rights, including, without
limitation, the following:
 
(a)  Inventory. All inventory, including inventories of products,
work-in-process, finished goods, raw materials, natural gas storage, fuel stock,
fuel supplies and parts, which is located at the Facilities and used in the
Business (collectively, “Inventory”);
 
(b)  Fixed Assets. All tangible personal property, plant and equipment
including, without limitation, buildings, structures, substations, transmission
lines, distribution facilities, pipelines, fixtures, machinery and equipment,
maintenance machinery and equipment, vehicles and rolling stock, office
furniture and office equipment, other furnishings, leasehold improvements and
construction-in-process, which is located at the Facilities and used in the
Business, including without limitation plant materials and operating supplies
located at the Alton storeroom and truck stock recorded in Account (as defined
in Section 12.11) 154 (collectively, the “Fixed Assets”);
 
(c)  Real Property. (i) The real property rights and interests owned by
Transferor and used in or relating to the operation of the Business in the State
of Illinois, (ii) any easements, rights of way or other interests in real
property necessary for the operation of the Business in Illinois, (iii) all
buildings, structures, and leasehold improvements located at the Facilities and
all appurtenances relating thereto, and (iv) all fixtures, machinery, apparatus
or equipment affixed to said Facilities, including, without limitation, all of
the electrical, heating, plumbing, air conditioning, air compression and all
other systems located on said premises, and all other structures, fences and
improvements (collectively, the “Real Property”);
 
(d)  Leased Property. All rights and interests under the lease or license
agreements (the “Lease Agreements”) that relate to the Business that is
conducted in the State of Illinois (the premises subject to the Lease Agreements
being hereinafter collectively referred to as the “Leased Property” and the
premises that comprise the Leased Property and the Real Property being
hereinafter collectively referred to as the “Facilities” or the “Property”;
provided, however, that in no event shall “Facilities” or “Property” be deemed
to include any rights or interests outside the State of Illinois);
 
(e)  Intellectual Property Rights. Any and all intellectual property owned or
possessed by Transferor and relating to the Business that is conducted at the
Facilities including without limitation, copyrights, trade secrets, trademarks
and patents;
 
(f)  Business Records. All books and records that relate to the Business that is
conducted at the Facilities, including, without limitation, all files, invoices,
forms, accounts,
 
2

--------------------------------------------------------------------------------


 
 
correspondence, production records, technical, accounting, manufacturing and
procedural manuals, employment records, studies, reports or summaries relating
to any Environmental Requirements (as defined in Section 5.1(e)), and other
books and records relating to the operation of any of the Acquired Assets (as
defined in this Section 1.1) or other assets or properties associated with the
Business that is conducted at the Facilities, and any confidential information
which has been reduced to writing or other tangible medium relating to or
arising out of the Business that is conducted at the Facilities (collectively,
the “Business Records”);
 
(g)  Contracts. Subject to Sections 1.4(b) and 1.5, all rights, benefits and
interests of Transferor in and to all licenses, leases, contracts, agreements,
commitments and undertakings relating to the Business that is conducted at the
Facilities (collectively, the “Contracts”);
 
(h)  Permits. All licenses, permits, approvals, variances, waivers or consents
(collectively, the “Permits”), to the extent transferable, issued by any
foreign, United States, state or local governmental entity or municipality or
subdivision thereof or any authority, department, commission, board, bureau,
agency, court or instrumentality (collectively, “Governmental Authorities”) and
used in or necessary to the operation of the Business that is conducted at the
Facilities;
 
(i)  Insurance. All rights, claims and benefits of Transferor in, to or under
all insurance policies maintained by Transferor for the Business that is
conducted at the Facilities or for the Acquired Assets;
 
(j)  Rolling Stock and Vehicles. All vehicles and rolling stock used in the
Business that is conduced at the Facilities and that is included as part of
Fixed Assets;
 
(k)  Petty Cash. All petty cash maintained at the East St. Louis, Illinois
office of Transferor (the “Petty Cash”);
 
(l)  Accounts Receivable. All accounts receivable of Illinois electric and gas
customers recorded in Account 142 (the “Accounts Receivable”);
 
(m)  Uncollectible Accounts. The provision for uncollectible accounts associated
with the Accounts Receivable;
 
(n)  Accrued Revenues. Accrued Illinois electric and gas revenues for services
not billed at the time of the transfer contemplated hereby, which are recorded
in Account 173;
 
(o)  Environmental Cleanup. Amounts collected for environmental cleanup that are
recorded in Account 186; and
 
(p)  Customer Deposits. Customer deposits related to Illinois electric customers
that are recorded in Account 235.
 
(q)  Miscellaneous. Except for the Retained Assets (as defined in Section 1.4),
all other assets, properties, rights and interests of Transferor otherwise
employed in or related to the operation of the Business at the Facilities, of
every kind, nature and description, whether
 
 
3

--------------------------------------------------------------------------------


 
 
tangible or intangible, real, personal or mixed, located in the State of
Illinois, all of which are to be transferred, conveyed, assigned, contributed
and delivered to Transferee at the Closing pursuant to this Agreement.
 
All of the assets, properties, rights and interests owned, used, occupied or
held by or for the benefit of the Transferor in the operation of the Business at
the Facilities, which are to be dividended, sold, transferred, conveyed,
assigned and delivered by Transferor at the Closing as contemplated herein,
including without limitation, those described in clauses (a) through (q) above,
but excluding the Retained Assets, are referred to herein collectively as the
“Acquired Assets.”
 
1.2  Dividend and Transfer of Assets. At the Closing, Transferor shall:
 
(a)  transfer, convey, assign and deliver and pay to Parent by way of an in kind
dividend on its common stock, declared pursuant to a duly adopted resolution of
its Board of Directors, of that portion of the Acquired Assets designated on the
Schedule as subject to such dividend (the “Dividend Assets”); and
 
(b)  transfer, convey, assign, contribute and deliver to Transferee that portion
of the Acquired Assets designated on the Schedule as subject to such transfer
(the “Transferred Assets”).
 
The Dividend Assets and the Transferred Assets shall, in the aggregate, consist
of all the Acquired Assets. The parties agree that the Dividend Assets will
constitute a percentage, based on book value, of all the Acquired Assets and the
Transferred Assets will constitute all of the remainder of the Acquired Assets.
The percentage of Dividend Assets will be determined by Parent immediately prior
to the Closing.
 
1.3  Contribution of Assets. At the Closing, immediately after receipt of the
Dividend Assets pursuant to Transferor’s dividend referred to in Section 1.2
hereof, Parent shall transfer, convey, assign, and deliver to Transferee by way
of a contribution to capital all of the Dividend Assets.
 
1.4  Retained Assets. Anything in Sections 1.1 through 1.3 to the contrary
notwithstanding, the following assets (collectively, the “Retained Assets”)
shall be retained by Transferor, and neither Parent nor Transferee shall in any
way be construed to have acquired (or to be obligated to acquire) any interest
whatsoever in any of the following, any of which may be more particularly
described on the Schedule:
 
(a)  Designated Assets. Any of the assets, properties, rights and/or interests,
owned, used, occupied or held by or for the benefit of Transferor in the
operation of the Business (other than the operation of the Business at the
Facilities); provided, however, that anything in this Agreement to the contrary
notwithstanding, the Retained Assets shall include the Venice and Keokuk
electric generating plants and associated electric transmission facilities,
together with minor amounts of miscellaneous property to ensure the smooth
operation of Transferor’s electric system;
 
 
4

--------------------------------------------------------------------------------


 
(b)  Non-Assigned Contracts. All of the rights and interests, and all of the
liabilities and obligations, of Transferor in, under or pursuant to any license,
lease, contract, agreement, commitment or undertaking entered into in connection
with, or otherwise relating to, the operation of the Business (other than the
operation of the Business at the Facilities) (collectively, the “Non-Assigned
Contracts”);
 
(c)  Employee Plan Assets. The rights of Transferor or Parent under, and any
funds and property held in trust or any other funding vehicle pursuant to, any
“employee benefit plan” (within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended) or any other bonus, stock
option, stock appreciation, stock purchase, severance, termination, lay-off,
leave of absence, disability, workers’ compensation, pension, profit sharing,
retirement, vacation or holiday pay, insurance, deferred compensation or other
employee or welfare benefit plan, agreement or arrangement of Transferor or
Parent applicable to past, present or future employees employed in connection
with the Business (collectively, “Employee Plans”);
 
(d)  Corporate Records. Transferor’s minute books, stock books, stock ledger and
corporate seal and all other books and records relating to the Business of the
Transferor;
 
(e)  This Agreement. All of Transferor’s rights, claims and interests under this
Agreement and any agreement executed in connection herewith;
 
(f)  Third Party Actions. All of Transferor’s rights, claims or causes of action
against third parties relating to the assets, properties, business or operations
of the Business that is conducted at the Facilities to the extent such rights,
claims or causes of action arise in connection with the discharge by Transferor
of the Retained Liabilities (as defined in Section 2.2);
 
(g)  Subsidiaries. The capital stock of any of Transferor’s direct or indirect,
wholly or partially owned, subsidiaries and their respective assets, properties
and businesses;
 
(h)  Cash and Cash Equivalents. Except for the Petty Cash, any cash or cash
equivalent of, owned, or held by, Transferor;
 
(i)  Discontinued Operations. All assets, properties, rights and interests in,
under or to agreements, instruments or contracts relating to businesses,
operations or assets that immediately prior to the Closing have been (i) closed,
wound up or otherwise terminated or (ii) ceased to be held or used in connection
with Transferor’s businesses or operations, including the Business that is
conducted at the Facilities; and
 
(j)  Miscellaneous. Those other certain assets, properties, rights and interests
described on the Schedule.
 
1.5  Assignability and Consents.
 
(a)  Required Consents. Transferor shall deliver to Parent and Transferee or
their authorized representatives, at or prior to the Closing, a list of (i)
Acquired Assets, including Contracts, Permits and Lease Agreements (but
excluding leases of office equipment involving
 
 
5

--------------------------------------------------------------------------------


 
future payments of less than $500,000 in the aggregate), that are non-assignable
or non-transferable or cannot be subleased to Transferee without the consent of
some other individual, partnership, corporation, association, joint stock
company, trust, joint venture, limited liability company or Governmental
Authority (collectively, “Person”) and (ii) approvals of Governmental
Authorities, including the Illinois Commerce Commission (the “ICC”), the
Missouri Public Service Commission, the Federal Energy Regulatory Commission,
the Securities and Exchange Commission and the Federal Communications Commission
that are required for the consummation of the transactions contemplated by this
Agreement. Transferor has commenced and shall continue to take, or cause to be
taken by others, all necessary actions required to obtain or satisfy, at the
earliest practicable date, all consents, novations, approvals, authorizations,
requirements (including filing and registration requirements), waivers and
agreements (“Consents”) from any Persons necessary to authorize, approve or
permit the full and complete conveyance, assignment, sublease or transfer of the
Acquired Assets, and to consummate and make effective the transactions
contemplated by this Agreement and to continue such efforts as may be required
after the Closing Date to facilitate the full and expeditious transfer of legal
title, or the sublease, as the case may be, of the Acquired Assets.
 
(b)  Nonassignable Items. Anything in this Agreement to the contrary
notwithstanding, this Agreement shall not constitute an Agreement to sell,
convey, assign, sublease or transfer any Acquired Assets, including Contracts,
Permits and Lease Agreements, if an attempted conveyance, assignment, sublease
or transfer thereof, without the Consent of another party thereto or a
Governmental Authority would constitute a breach of, or in any way affect the
rights of Transferor or Transferee with respect to such Acquired Asset
(“Nonassignable Items”). Transferor shall use its best efforts and Transferee
shall cooperate in all reasonable respects with Transferor to obtain and satisfy
all Consents and to resolve all impracticalities of conveyance, assignment,
sublease or transfer necessary to convey to Transferee all Nonassignable Items.
 
ARTICLE 2   LIABILITIES
 
2.1  Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Agreement, Transferee shall assume, at the Closing and effective
as of the Closing Date, and shall thereafter pay, perform and discharge as and
when due the following, and only the following, liabilities and obligations of
Transferor (collectively, the “Assumed Liabilities”):
 
(a)  Balance Sheet. All liabilities and obligations of Transferor as set forth
on the unaudited balance sheet (the “Balance Sheet”) relating to the Business
that is conducted at the Facilities prepared by Transferor as of the Closing or
other appropriate date determined by the parties (the “Balance Sheet Date”),
including without limitation any indebtedness to be assumed by Transferee (the
“Assumed Indebtedness”), less payments thereon or discharges thereof prior to
the Closing Date;
 
(b)  Trade Payables. All liabilities and obligations of Transferor relating to
the Business that is conducted at the Facilities that constitute trade payables
due to suppliers as payment for Inventory included in the Acquired Assets and
incurred by Transferor in the ordinary
 
 
6

--------------------------------------------------------------------------------


 
 
and normal course of business at the Balance Sheet Date (in transactions in the
ordinary and normal course) and consistent with past practice and the
representations, warranties, covenants, obligations and agreements set forth in
this Agreement;
 
(c)  Contracts. All liabilities and obligations of Transferor arising under the
terms of the Contracts other than contracts that constitute Non-Assigned
Contracts but only to the extent such liabilities and obligations arise or
accrue after the Closing Date in the ordinary and normal course and consistent
with the representations, warranties, covenants, obligations and agreements set
forth in this Agreement; provided, however, that Transferee shall not assume or
be responsible for any such liabilities or obligations which arise from breaches
thereof or defaults thereunder by Transferor, all of which liabilities and
obligations shall constitute Retained Liabilities;
 
(d)  Liabilities and Obligations. All liabilities and obligations of Transferor
relating to environmental permits, variances or orders issued by local, state or
federal governmental authorities that relate to the Business that is conducted
at the Facilities;
 
(e)  Litigation. All liabilities and obligations relating to any litigation,
action, suit, claim, notice of violation, investigation, inquiry or proceeding
(collectively “Claims”) instituted hereafter, based in whole or in part on
events or conditions occurring or existing in connection with, or arising out
of, or otherwise relating to, the Business that is conducted at the Facilities
as operated by Transferee or any of its Affiliates (as defined in Section 12.11)
(or any of their respective predecessors-in-interest) after the date hereof, or
the ownership, possession, use, operation, sale or other disposition after the
Closing Date of any of the Acquired Assets (or any other assets, properties,
rights or interests associated, at any time after the Closing Date, with the
Business that is conducted at the Facilities); and
 
(f)  Environmental Liabilities. All liabilities and obligations relating to the
Business or the Acquired Assets (or any other assets, properties, rights or
interests associated, at any time after the Closing Date, with the Business or
the Acquired Assets), based in whole or in part on events or conditions
occurring or existing after the Closing Date and connected with, arising out of
or relating to Hazardous Materials, Environmental Requirements or Environmental
Damages (all as defined in Section 5.1(e)), (the “Assumed Environmental
Liabilities”); provided, however, that the Assumed Environmental Liabilities
shall also include (i) the environmental cleanup liability at the Alton Town Gas
Site that is recorded in Account 253 and (ii) any liabilities and obligations
relating to the Business or the Acquired Assets (or any other assets,
properties, rights or interests associated, at any time prior to the Closing
Date, with the Business or the Acquired Assets), based in whole or in part on
events or conditions occurring or existing prior to the Closing Date and
connected with, arising out of or relating to Hazardous Materials, Environmental
Requirements or Environmental Damages, if and to the extent that such
liabilities and obligations are covered by Transferor’s existing ICC-approved
electric and gas environmental adjustment clause riders in effect immediately
prior to the Closing.
 
(g)  Accounts Payable. Accounts payable for the amount of natural gas purchased
for resale but not yet paid that are recorded in Account 232.
 
(h)  Accrued Payroll. Accrued payroll payables that are recorded in Account 232.
 
 
7

--------------------------------------------------------------------------------


 
 
(i)  Vacation Liability. Accrued vacation liabilities for electric and gas
employees that are recorded in Account 242.
 
(j)  Customer Liabilities. All liabilities and obligations relating to the
Business or the Acquired Assets (or any other assets, properties, rights or
interests associated, at any time prior to or following the Closing Date, with
the Business or the Acquired Assets), based in whole or in part on events or
conditions occurring or existing prior to or following the Closing Date and
connected with, arising out of or relating to any disputes for services rendered
or goods manufactured that are instituted or maintained by or in the right of
any customer, including without limitation, product warranty Claims and product
liability Claims, and Claims for refunds, returns, personal injury and property
damages.
 
(k)  Taxes. All liabilities and obligations relating to the Business or the
Acquired Assets (or any other assets, properties, rights or interests
associated, at any time prior to or following the Closing Date, with the
Business or the Acquired Assets), whether due or becoming due and whether based
on or arising out of events prior or subsequent to the Closing Date, relating to
the payment of franchise fees, gross receipts or utility Taxes (as hereinafter
defined) of any kind (the “Assumed Tax Liabilities”).
 
2.2  Retained Liabilities. Except to the extent transferred to Transferee as an
Assumed Liability pursuant to Section 2.1, including without limitation with
respect to Assumed Environmental Liabilities, Transferor shall retain, and
Transferee shall not assume, or be responsible for or liable with respect to,
any liabilities or obligations of, Transferor, or otherwise relating to the
Business, whether or not of, associated with, or arising from, any of the
Acquired Assets, and whether fixed, contingent or otherwise, known or unknown
(collectively referred to hereinafter as the “Retained Liabilities”), including,
without limitation, the following:
 
(a)  Pre-Closing. All liabilities and obligations relating to, based in whole or
in part on events or conditions occurring or existing in connection with, or
arising out of, the Business as operated prior to the Closing Date, or the
ownership, possession, use, operation or other disposition prior to the Closing
Date of any of the Acquired Assets (or any other assets, properties, rights or
interests associated, at any time prior to the Closing Date, with the Business);
 
(b)  Liabilities Relating to the Transfer of Acquired Assets. All liabilities
and obligations of Transferor or any of its Affiliates except Transferee, or
their respective directors, officers, shareholders or agents, arising out of, or
relating to, this Agreement or the transactions contemplated hereby, whether
incurred prior to, at, or subsequent to the Closing Date;
 
(c)  Employee-Related Liabilities. All liabilities and obligations to any
persons at any time employed by Transferor or its Affiliates except Transferee
or their respective predecessors-in-interest in the Business or otherwise, at
any time or to any such person’s spouses, children, other dependents or
beneficiaries, with respect to incidents, events, exposures or circumstances
occurring at any time during the period or periods of any such persons’
employment with Transferor or its Affiliates except Transferee or their
respective predecessors-in-interest, whenever such claims mature or are
asserted, including, without limitation, all liabilities and obligations arising
(i) under any Employee Plans, (ii) under any
 
 
8

--------------------------------------------------------------------------------


 
 
employment, wage and hour restriction, equal opportunity, discrimination, plant
closing or immigration and naturalization Laws (as hereinafter defined),
(iii) under any collective bargaining Laws, agreements or arrangements, or
(iv) in connection with any workers’ compensation or any other employee health,
accident, disability or safety claims. For purposes of this Agreement, the term
“Laws” shall mean any statutes, laws, rules, regulations, orders, ordinances,
codes and decrees of Governmental Authorities;
 
(d)  Litigation. All liabilities and obligations relating to any Claims pending
on the date hereof, or instituted hereafter, based in whole or in part on events
or conditions occurring or existing in connection with, or arising out of, or
otherwise relating to, the Business as operated by Transferor or any of its
Affiliates (or any of their respective predecessors-in-interest) except
Transferee, or the ownership, possession, use, operation, sale or other
disposition prior to the Closing Date of any of the Acquired Assets (or any
other assets, properties, rights or interests associated, at any time prior to
the Closing Date, with the Business);
 
(e)  Product, Environmental and Safety Liability. All liabilities and
obligations relating to the Business or the Acquired Assets (or any other
assets, properties, rights or interests associated, at any time prior to the
Closing Date, with the Business or the Acquired Assets), based in whole or in
part on events or conditions occurring or existing prior to the Closing Date and
connected with, arising out of or relating to (i) any dispute for services
rendered or goods manufactured, including, without limitation, product warranty
Claims and product liability Claims, and Claims for refunds, returns, personal
injury and property damage, (ii) Hazardous Materials, Environmental Requirements
or Environmental Damages other than liabilities or obligations that constitute
Assumed Environmental Liabilities (the “Non-Assumed Environmental Liabilities”),
(iii) Claims relating to employee health and safety, including Claims for
injury, sickness, disease or death of any Person, or (iv) compliance with any
Laws relating to any of the foregoing;
 
(f)  Taxes. Except for the Assumed Tax Liabilities, all liabilities and
obligations of Transferor or any of its Affiliates (or any of their respective
predecessors-in-interest) for any Taxes due or becoming due by reason of (i) the
conduct of the Business, or (ii) the ownership, possession, use, operation,
purchase, acquisition, sale or disposition, of any of the Acquired Assets,
including, without limitation, (i) Taxes attributable to the sale of electricity
and employee withholding tax obligations; (ii) Taxes imposed on, or accruing as
a result of the transfer of the Acquired Assets; and (iii) Taxes attributable
to, or resulting from, recapture of depreciation, other tax benefit items, or
otherwise arising from the transactions contemplated by this Agreement. For
purposes of this Agreement, the term “Tax” or “Taxes” means all net income,
gross income, gross receipts, sales, use, ad valorem, personal property, real
property, transfer, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property or windfall
profits, taxes, customs duties or other taxes, fees, assessments or charges of
any kind whatsoever, including without limitation, any assessment which
Transferor may have had the option to pay in installment payments over a period
of time which extends beyond the Closing Date, together with any interest and
any penalties, additions to tax or additional amounts imposed by any taxing
authority (domestic or foreign); and
 
 
9

--------------------------------------------------------------------------------


 
 
(g)  Liabilities Relating to Retained Assets. All liabilities and obligations
relating to, based in whole or in part on events or conditions occurring or
existing in connection with, or arising out of, any and all assets, properties,
rights and interests which are not being acquired by Transferee hereunder,
including, without limitation, the Retained Assets.
 
ARTICLE 3   TRANSFER AND EXCHANGE
 
3.1  Payment. (i) In full consideration for the transfer of the Transferred
Assets, but subject to the adjustment, if any, required by Section 3.2, at the
Closing, Transferee shall deliver to Transferor a subordinated promissory note
in the form of Exhibit 3.1 hereto (the “Transferee Note”) in an amount equal to
the book value of the Transferred Assets determined as provided herein.
 
(b)  No amount shall be paid to Parent in connection with the contribution by
Parent of the Dividend Assets.
 
3.2  Prorations. (i) Transferor and Transferee shall prorate, as of the Closing
Date, all real estate taxes payable with respect to the Real Property (but not
including any current assessments against the Real Property which Transferor is
required to have paid in full prior to the Closing Date as provided under
Section 2.2(f) herein).
 
(b)  Transferee and Transferor shall use their reasonable best efforts to
calculate all prorations. The credit that Transferee is entitled to receive from
Transferor for the unpaid portion (as of the Closing Date) of the 2004 real
estate taxes shall be referred to herein as the “2004 Real Estate Tax Credit,”
and the credit that Transferee is entitled to receive from Transferor for the
2000 real estate taxes owed for the period during which Transferor owned the
Real Property during the year 2005 shall be referred to herein as the “2005 Real
Estate Tax Credit.”
 
ARTICLE 4   CLOSING
 
4.1  General. As used in this Agreement, the “Closing” shall mean the time at
which Transferor consummates the assignment, transfer and delivery of the
Acquired Assets to Transferee and Parent and Parent consummates the assignment,
transfer and delivery of the Dividend Assets to Transferee as provided herein by
the execution and delivery by Transferor and Parent of the documents and
instruments referred to in Sections 4.2 and 4.4 against delivery by Transferee
of the documents and payments provided in Sections 3.1 and 4.3, and delivery by
Transferor, Transferee and the other Persons referred to herein of the
additional documents referred to in Section 4.5. In the absence of a prior
termination of this Agreement by one of the parties in accordance with Article
X, the Closing shall take place at the offices of the Parent, One Ameren Plaza,
1901 Chouteau Avenue, St. Louis, Missouri at 8:00 a.m. on May 2, 2005, or at
such other time and place and on such other day as shall be mutually agreed upon
in writing by the parties hereto (the “Closing Date”). Legal title, equitable
title and risk of loss with respect to the Acquired Assets shall not pass to
Transferee until the Acquired Assets are transferred at the Closing, which
transfer, once it has occurred, shall be deemed effective for tax, accounting
and other computational purposes as of the Closing Date.
 
 
10

--------------------------------------------------------------------------------


 
 
4.2  Documents to be Delivered by Transferor. At the Closing, Transferor shall
deliver to Transferee and Parent (unless otherwise agreed to by the parties):
 
(a)  Copies of (i) the resolutions of the Boards of Directors of Transferor
authorizing and approving this Agreement and all other transactions and
agreements contemplated hereby, (ii) Transferor’s Articles of Incorporation, and
(iii) Transferor’s Bylaws, all certified by the respective corporate Secretaries
or Assistant Secretaries of Transferor to be true, correct, complete and in full
force and effect and unmodified as of the Closing Date;
 
(b)  Instruments transferring the Transferred Assets to Transferee and the
Dividend Assets to Parent, in each case, free and clear of any and all liens,
equities, Claims, prior assignments, mortgages, charges, security interests,
pledges, conditional sales contracts, collateral security arrangements and other
title retention arrangements, restrictions (including, in the case of real
property, rights of way, use restrictions, and other variances, reservations or
limitations of any nature) or encumbrances whatsoever (collectively, “Liens”);
 
(c)  Copies of all Consents to the transfer, assignment or sublease to
Transferee or Parent of each Acquired Asset that requires such Consent,
including, without limitation, orders or approvals of the regulatory bodies
referred to in Sections 1.5, 5.1(f) and 9.3 hereof;
 
(d)  The Officer’s Certificate (as defined in Section 6.1(e)) required by
Sections 6.1(e) and 6.3(e);
 
(e)  Special Warranty Deeds (the “Deeds”) in recordable form and in form and
substance satisfactory to Parent and Transferee conveying the Real Property to
Transferee or Parent as the case may be, free and clear of all Liens whatsoever
except for Permitted Liens (as defined in Section 5.1(c));
 
(f)  Releases, including, without limitation, termination statements under the
Uniform Commercial Code (the “UCC”) of any financing statements filed against
any Acquired Assets, evidencing discharge, removal and termination of all Liens
to which the Acquired Assets are subject (other than Liens relating to Assumed
Indebtedness) in connection with any indebtedness described to be discharged by
Closing, which releases shall be effective at or prior to the Closing;
 
(g)  A Non-Foreign Person Affidavit as required by Section 1445 of the Internal
Revenue Code of 1986, as amended (a “FIRPTA Affidavit”); and
 
(h)  Such other deeds, endorsements, assignments, affidavits and other good and
sufficient instruments of assignment, conveyance and transfer in form and
substance satisfactory to Transferee, as are required to effectively vest in
Transferee or Parent, as the case may be, good and marketable title in and to
all of the Acquired Assets, free and clear of any and all Liens other than
Permitted Liens.
 
 
11

--------------------------------------------------------------------------------


 
4.3  Documents to be Delivered by Transferee. At the Closing, Transferee shall
deliver to Transferor and Parent, as applicable (unless otherwise agreed to by
the parties):
 
(a)  A copy of (i) the resolutions of the Board of Directors of Transferee
authorizing and approving this Agreement and all other transactions and
agreements contemplated hereby, (ii) Transferee’s Articles of Incorporation, and
(iii) Transferee’s Bylaws, all certified by the Secretary or an Assistant
Secretary of Transferee to be true, correct, complete and in full force and
effect and unmodified as of the Closing Date;
 
(b)  The Officer’s Certificate required by Sections 6.2(e) and 6.3(e);
 
(c)  The Transferee Note to Transferor, duly executed on behalf of Transferee,
and in substantially the form attached hereto as Exhibit 3.1; and
 
(d)  An instrument of assumption of the Assumed Liabilities.
 
4.4  Documents to be Delivered by Parent. At the Closing, Parent shall deliver
to Transferee and Transferor, as applicable (unless otherwise agreed to by the
parties):
 
(a)  Copies of (i) the resolutions of the Board of Directors of Parent
authorizing and approving this Agreement and all other transactions and
agreements contemplated hereby, (ii) Parent’s Articles of Incorporation, and
(iii) Parent’s Bylaws, all certified by the respective corporate Secretaries or
Assistant Secretaries of Parent to be true, correct, complete and in full force
and effect and unmodified as of the Closing Date;
 
(b)  Instruments transferring the Dividend Assets to Transferee free and clear
of any and all Liens;
 
(c)  Copies of all Consents to the transfer, assignment or sublease to
Transferee of each Dividend Asset that requires such Consent, including, without
limitation, orders or approvals of the regulatory bodies referred to in
Sections 1.5, 5.1(f) and 9.3 hereof;
 
(d)  The Officer’s Certificate required by Sections 6.1(e) and 6.2(e);
 
(e)  Deeds in recordable form and in form and substance satisfactory to
Transferee conveying the Real Property to Transferee, free and clear of all
Liens whatsoever except for Permitted Liens;
 
(f)  Releases, including, without limitation, termination statements under the
UCC of any financing statements filed against any Dividend Assets, evidencing
discharge, removal and termination of all Liens to which the Dividend Assets are
subject (other than Liens relating to Assumed Indebtedness) in connection with
any indebtedness described to be discharged by Closing, which releases shall be
effective at or prior to the Closing;
 
(g)  FIRPTA Affidavit; and
 
(h)  Such other deeds, endorsements, assignments, affidavits, and other good and
sufficient instruments of assignment, conveyance and transfer in form and
substance
 
 
12

--------------------------------------------------------------------------------


 
 
satisfactory to Transferee, as are required to effectively vest in Transferee
good and marketable title in and to all of the Dividend Assets, free and clear
of any and all Liens other than Permitted Liens.
 
4.5  Documents to be Delivered by Transferee and Transferor. At the Closing,
Transferee and Transferor shall execute and deliver:
 
(a)  Easement Agreements from Transferee to Transferor for each Real Property
conveyed by Transferor to Transferee in a form and substance satisfactory to
Transferor; and
 
(b)  An assignment of all of Transferor’s right, title and interest to the
Leased Property and assumption of all obligations relating to the same free and
clear of all Liens whatsoever except for the Permitted Liens and otherwise in
form and substance satisfactory to Transferor and Transferee.
 
4.6  Post Closing. (a) Within 60 days after the Closing Date, Transferor shall
deliver to Transferee the Balance Sheet as of the Balance Sheet Date referred to
in Section 2.1(a);
 
(b)  Transferee shall calculate the 2004 Real Estate Tax Credit and the
2005 Real Estate Credit promptly after the relevant tax bills have been received
and shall deliver such calculation to Transferor. Transferee shall be entitled
to deduct an amount equal to the 2004 Real Estate Tax Credit and 2005 Real
Estate Tax Credit from amounts owed to Transferor under the Transferee Note.
Transferor will, at the request of Transferee, give Transferee a receipt
evidencing payment on the Transferee Note equal to such credits; and
 
(c)  Promptly upon delivery of the Balance Sheet referred to in Section 4.6(a)
the principal amount of and amortization schedule of the Transferee Note shall
be adjusted, to the extent necessary, to reflect the actual net depreciated book
value of the Transferred Assets as of the Balance Sheet Date. The Transferee
shall execute and deliver a revised Transferee Note as may be necessary to
reflect any such change.
 
ARTICLE 5   REPRESENTATIONS AND WARRANTIES
 
5.1  Representations and Warranties of Transferor. Subject only to those
exceptions and qualifications listed and described (including an identification
by section reference to the representations and warranties to which such
exceptions and qualifications relate) on the Schedule, Transferor hereby
represents and warrants to Transferee (it being understood that for purposes of
this Article V, the portion of the Acquired Assets comprising the Dividend
Assets will first be dividended to Parent and then contributed to Transferee)
that:
 
(a)  Organization and Standing; Power and Authority. Transferor is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Missouri, and has full corporate power and authority to operate the
Business, to own or lease the Acquired Assets, to carry on its Business as now
being conducted, and to enter into and perform this Agreement and the
transactions and other agreements and instruments contemplated by this
Agreement. This Agreement and all other agreements and instruments executed and
delivered or to be executed and delivered by Transferor in connection herewith
(collectively, the “Transaction
 
 
13

--------------------------------------------------------------------------------


 
 
Documents”) have been, or upon execution thereof will be, duly executed and
delivered by Transferor, as the case may be. This Agreement and the transactions
and other agreements and instruments contemplated hereby have been duly approved
by the Board of Directors of Transferor, and constitute the valid and binding
obligations of Transferor, enforceable in accordance with their respective
terms.
 
(b)  Conflicts; Defaults. Neither the execution and delivery of this Agreement
and the other agreements and instruments executed or to be executed in
connection herewith by Transferor, nor the performance by Transferor of the
transactions contemplated hereby or thereby, will (i) violate, conflict with, or
constitute a default under, any of the terms of Transferor’s Articles of
Incorporation or By-Laws, or any provisions of, or result in the acceleration of
any obligation under, any contract, sales commitment, license, purchase order,
security agreement, mortgage, note, deed, lien, lease, agreement or instrument,
including, without limitation, the Contracts, or any order, judgment or decree,
relating to the Business or the Acquired Assets, or by which Transferor or the
Acquired Assets are bound, (ii) result in the creation or imposition of any
Liens or Claims in favor of any third Person or entity upon any of the Acquired
Assets, (iii) violate any Law, statute, judgment, decree, order, rule or
regulation of any Governmental Authority, (iv) constitute an event which, after
notice or lapse of time or both, would result in such violation, conflict,
default, acceleration, or creation or imposition of Liens or Claims, (v)
constitute an event which, after notice or lapse of time or otherwise would
create, or cause to be exercisable or enforceable, any option, agreement or
right of any kind to purchase any of the Acquired Assets. Except as otherwise
provided herein or in the Schedule, no consent, novation, approval, filing or
authorization will be required to be obtained or satisfied for the continued
performance by Transferee following the Closing of any contract, agreement,
commitment or undertaking included in the Acquired Assets. Transferor is not in
violation of or in default under its Articles of Incorporation or Bylaws, or any
provision of any contract, sales commitment, license, purchase order, security
agreement, mortgage, note, deed, lien, lease, agreement or instrument, including
without limitation, the Contracts, or any order, judgment or decree, relating to
the Business or the Acquired Assets, or by which Transferor or the Acquired
Assets is bound, or in the payment of any of Transferor’s monetary obligations
or debts relating to the Business, and there exists no condition or event which,
after notice or lapse of time or both, would result in any such violation or
default.
 
(c)  Acquired Assets; Title to the Acquired Assets. Except for the Retained
Assets, the Acquired Assets are the only assets, properties, rights and
interests used by Transferor in connection with the Business that is conducted
at the Facilities. The Acquired Assets to be conveyed to Transferee under this
Agreement constitute all of the assets, properties, rights and interests
necessary to conduct the Business at the Facilities in substantially the same
manner as conducted by Transferor prior to the date of this Agreement.
Transferor has good, marketable and exclusive title to, and the valid and
enforceable power and unqualified right to use and transfer to Transferee, each
of the Acquired Assets, and the Acquired Assets are free and clear of all Liens
and Claims of any kind or nature whatsoever, except for Permitted Liens. The
consummation of the transactions contemplated by this Agreement (including,
without limitation, the transfer or assignment of the Acquired Assets, and all
rights and interests therein, to Transferee as contemplated herein) will not
adversely affect such title or rights, or any terms of the applicable agreements
(whether written or oral) evidencing, creating or granting such title or rights.
None of the Acquired Assets are subject to, or held under, any lease, mortgage,
 
 
14

--------------------------------------------------------------------------------


 
 
security agreement, conditional sales contract or other title retention
agreement, or are other than in the sole possession and under the sole control
of Transferor except as otherwise provided herein. Transferor has the right
under valid and existing leases to occupy, use or control all properties and
assets leased by it and included in the Acquired Assets. The delivery to
Transferee of the instruments of transfer of ownership contemplated by this
Agreement will vest good, marketable and exclusive title (as to all Acquired
Assets owned by Transferor) or full right to possess and use (as to all Acquired
Assets not owned by Transferor) to the Acquired Assets in Transferee, free and
clear of all Liens and Claims of any kind or nature whatsoever, except for
(i) current real estate Taxes or governmental charges or levies which are a Lien
but not yet due and payable, (ii) Liens disclosed as securing specified
liabilities on the Balance Sheet with respect to which no default exists, (iii)
Liens otherwise disclosed herein or in the Schedule and (iv) minor imperfections
of title, if any, none of which are substantial in amount, or materially detract
from the value or impair the use of the property subject thereto or the
operation of the Business at the Facilities and which have arisen only in the
ordinary and normal course of business consistent with past practice (the Liens
described in clauses (i), (ii), (iii) and (iv) being collectively referred to
herein as “Permitted Liens”).
 
(d)  Contracts. Transferor has delivered to Transferee or its authorized
representatives a complete list or description of each material Contract.
 
(e)  Environmental and Safety Compliance.
 
(i)  General. Transferee agrees that, except as expressly contained in this
Agreement, no representations by or on behalf of Transferor have been made as to
the condition of the Property and Fixed Assets, any restrictions related to the
development of the Property and Fixed Assets, the applicability of any
governmental requirements pertaining to the Property and Fixed Assets, or the
suitability of the Property and Fixed Assets for any purpose whatsoever.
Transferor agrees to assign, transfer or otherwise convey all environmental
permits and licenses to Transferee and to take all necessary steps with the
appropriate governmental authorities to effectuate such transfers. Transferor
has delivered to Transferee list of all applicable permits that are used in the
operation of the Business at the Facilities.
 
(ii)  Definitions.
 

(A)  
For purposes of this Agreement, the term “Hazardous Material” means any
substance:

 

(1)  
the presence of which requires investigation or remediation under any federal,
state or local statute, regulation, ordinance, order, action, policy or common
law; or

 

(2)  
which is or has been identified as a potential “hazardous waste,” “hazardous
substance,” pollutant or contaminant under any federal,



 
 
15

--------------------------------------------------------------------------------


 
 

  applicable state or local statute, regulation, rule or ordinance or amendments
thereto including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.) and/or the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.); or

 

(3)  
which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic, reactive, or otherwise hazardous and has been
identified as regulated by any Governmental Authority.

 

(B)  
For purposes of this Agreement, the term “Environmental Requirements” means all
applicable Laws, Permits and similar items of all Governmental Authorities and
all applicable judicial, administrative, and regulatory judgments, decrees,
orders, writs or injunctions relating to the protection of human health or the
environment, including, without limitation:

 

(1)  
All requirements pertaining to reporting, licensing, permitting, investigation,
and remediation of emissions, discharges, releases, or threatened releases of
Hazardous Materials;

 

(2)  
All requirements pertaining to the protection of the health and safety of
employees or the public; and

 

(3)  
All other limitations, restrictions, conditions, standards, prohibitions,
obligations, schedules and timetables contained therein or in any notice or
demand letter issued, entered, promulgated or approved thereunder.

 

(C)  
For purposes of this Agreement, the term “Environmental Damages” means any and
all Liabilities (as defined in Section 11.1) which are incurred at any time as a
result of the existence prior to Closing of Hazardous Material upon, about,
beneath the Property or migrating or threatening to migrate to or from the
Property, or the existence of a violation of Environmental Requirements
pertaining to the Property, regardless of whether the existence of such
Hazardous Material or the violation of Environmental Requirements arose prior to
the present ownership or operation of the Property, and including without
limitation:

 
 
 
16

--------------------------------------------------------------------------------


 
 

(1)  
Damages for personal injury, or injury to property or natural resources
occurring upon or off of the Property, foreseeable or unforeseeable, including,
without limitation, lost profits, consequential damages, the cost of demolition
and rebuilding of any improvements on real property, interest and penalties;

 

(2)  
Fees incurred for the services of attorneys, consultants, contractors, experts,
laboratories and all other costs incurred in connection with the investigation
or remediation of such Hazardous Materials or violation of Environmental
Requirements including, but not limited to, the preparation of any feasibility
studies or reports or the performance of any cleanup, remediation, removal,
response, abatement, containment, closure, restoration or monitoring work
required by any Governmental Authority, or reasonably necessary to make full
economic use of the Property or any other property in a manner consistent with
its intended use or otherwise expended in connection with such conditions, and
including without limitation any attorneys’ fees, costs and expenses incurred in
enforcing this Agreement or collecting any sums due hereunder;

 

(3)  
Liability to any third Person or Governmental Authority to indemnify such Person
or Governmental Authority for costs expended in connection with the items
referenced in of Section 11.2(b); and

 

(4)  
Diminution of the value of the Property, and damages for the loss of business
and restriction on the use of or adverse impact on the marketing of rentable or
usable space or of any amenity of the Property.

 
(f)  Approvals. Transferor has delivered to Transferee or its authorized
representatives a list of all Consents that must be obtained or satisfied by
Transferor for the consummation of the transactions contemplated by this
Agreement, including, without limitation, all Consents that must be obtained
pursuant to Section 1.5(a). All Consents prescribed by any Law, or any contract,
agreement, commitment or undertaking, and which must be obtained or satisfied by
Transferor for the consummation of the transactions contemplated by this
Agreement, or for the continued performance by them of their rights and
obligations thereunder, have been, or shall by the Closing have been, made,
obtained and satisfied.
 
 
17

--------------------------------------------------------------------------------


 
 
(g)  Real Property. Transferor has delivered to Transferee or its authorized
representatives a true, correct and complete list of all instruments and
agreements creating any interest or right in real property relating to the
Business that is conducted at the Facilities (including all easements,
buildings, structures, fixtures and improvements). True, correct and complete
copies of the instruments and agreements identified in such list have been
delivered to Transferee or its authorized representatives. Each such instrument
and agreement is in full force and effect and is a legal, binding and
enforceable obligation of the parties thereto and no event has occurred which
constitutes or, with the giving of notice or passage of time, or both, would
constitute a default or breach thereunder. Transferor has the right to quiet
enjoyment of all real property subject to Lease Agreements under any such
instruments, for the full term of each such Lease Agreement and any renewal
option related thereto. There has been no disturbance of or challenge to the
Transferor’s quiet possession under each such Lease Agreement, and no leasehold
or other interest of Transferor in such real property is subject to or
subordinate to any Liens except Permitted Liens. Neither the whole nor any
portion of any real property leased or occupied by Transferor has been
condemned, requisitioned or otherwise taken by any Governmental Authority, and,
to the best of Transferor’s knowledge, no such condemnation, requisition or
taking is threatened or contemplated. All buildings, structures, fixtures and
appurtenances comprising part of the Real Properties of Transferor are in good
condition and have been well maintained, normal wear and tear excepted, and
there are no material physical or mechanical defects of the Real Property which
would interfere with the ongoing operations of the Business as currently
conducted at the Facilities. All water, sewer, gas and drainage facilities
required by the present use and operation of the Real Property by Transferor are
installed to the property lines of the Real Property, are all connected and
operating pursuant to valid permits, and are adequate to service the Real
Property in accordance with the present use and operation of the Real Property
by Transferor. The Real Property complies with all applicable Laws and insurance
requirements and all zoning, building and other requirements relating to the use
or occupancy of all or any portion of the Real Property. There are no pending,
or to the best of Transferor’s knowledge, contemplated zoning changes, variances
or special zoning agreements affecting or which might affect the Real Property.
 
(h)  Lease Agreements. Each of the Lease Agreements described in Section 1.1(d)
has not been modified, altered, terminated or revoked, and is in full force and
effect. Transferor, as the present tenant under each Lease Agreement, is not in
default under, or in breach of, any of the terms of each Lease Agreement, and
there are no existing facts or conditions which could give rise to any such
breach or default, or any claim against Transferor, under each Lease Agreement.
Each of the present lessors under each respective Lease Agreement is not in
default thereunder, or in breach thereof, and there are no existing facts or
conditions which could give rise to any such breach or default, or any claim
against each lessor under each respective Lease Agreement.
 
5.2  Representations and Warranties of Transferee. Transferee represents and
warrants to Transferor and Parent that:
 
(a)  Organization and Standing; Corporate Power and Authority. Transferee is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Illinois, and has full corporate power and authority to make and
perform this Agreement, and to perform the transactions contemplated by this
Agreement. This Agreement and all other
 
 
18

--------------------------------------------------------------------------------


 
 
agreements and instruments executed and delivered by Transferee in connection
herewith have been duly executed and delivered by Transferee. This Agreement and
the transactions and the Transaction Documents have been duly approved by the
Board of Directors of Transferee (approval of Transferee’s shareholders not
being required), and constitute the valid and binding obligations of Transferee,
enforceable in accordance with their respective terms.
 
(b)  Conflicts; Defaults. Neither the execution and delivery of this Agreement
by Transferee, nor the performance of its obligations hereunder, will conflict
with or constitute a default under any of the terms of Transferee’s Articles of
Incorporation, as amended, or Bylaws.
 
5.3  Representations and Warranties of Parent. Subject only to those exceptions
and qualifications listed and described (including an identification by section
reference to the representations and warranties to which such exceptions and
qualifications relate) on the Schedule, Parent hereby represents and warrants to
Transferee (it being understood that for purposes of this Article V, the portion
of the Acquired Assets comprising the Dividend Assets will first be dividended
to Parent and then contributed to Transferee) that:
 
(a)  Organization and Standing; Power and Authority. Parent is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Missouri, and has full corporate power and authority to carry on its
business as now being conducted, and to enter into and perform this Agreement
and the transactions and other agreements and instruments contemplated by this
Agreement. This Agreement and all other agreements and instruments executed and
delivered or to be executed and delivered by Parent in connection herewith have
been, or upon execution thereof will be, duly executed and delivered by Parent,
as the case may be. This Agreement and the transactions and other agreements and
instruments contemplated hereby have been duly approved by the Board of
Directors of Parent, and constitute the valid and binding obligations of Parent,
enforceable in accordance with their respective terms.
 
(b)  Conflicts; Defaults. Neither the execution and delivery of this Agreement
and the other agreements and instruments executed or to be executed in
connection herewith by Parent, nor the performance by Parent of the transactions
contemplated hereby or thereby, will (i) violate, conflict with, or constitute a
default under, any of the terms of Parent’s Articles of Incorporation or
By-Laws, or any provisions of, or result in the acceleration of any obligation
under, any contract, sales commitment, license, purchase order, security
agreement, mortgage, note, deed, lien, lease, agreement or instrument,
including, without limitation, the Contracts, or any order, judgment or decree,
relating to the Business or the Acquired Assets, or by which Parent or the
Dividend Assets are bound, (ii) result in the creation or imposition of any
Liens or Claims in favor of any third Person or entity upon any of the Dividend
Assets, (iii) violate any Law, statute, judgment, decree, order, rule or
regulation of any Governmental Authority, (iv) constitute an event which, after
notice or lapse of time or both, would result in such violation, conflict,
default, acceleration, or creation or imposition of Liens or Claims,
(v) constitute an event which, after notice or lapse of time or otherwise would
create, or cause to be exercisable or enforceable, any option, agreement or
right of any kind to purchase any of the Dividend Assets. Except as otherwise
provided herein or in the Schedule, no consent, novation, approval, filing or
authorization will be required to be obtained or satisfied for the continued
performance by Transferee following the Closing of any contract, agreement,
commitment or undertaking included in the Dividend Assets.
 
 
19

--------------------------------------------------------------------------------


 
(c)  Dividend Assets; Title to the Dividend Assets. Parent will immediately
transfer to Transferee all Dividend Assets received by Parent from Transferor.
The consummation of the transactions contemplated by this Agreement (including,
without limitation, the transfer or assignment of the Dividend Assets, and all
rights and interests therein, to Transferee as contemplated herein) will not
adversely affect such title or rights, or any terms of the applicable agreements
(whether written or oral) evidencing, creating or granting such title or rights.
The delivery to Transferee of the instruments of transfer of ownership
contemplated by this Agreement will vest good, marketable and exclusive title
(as to all Dividend Assets owned by Parent) or full right to possess and use (as
to all Dividend Assets not owned by Parent) to the Dividend Assets in
Transferee, free and clear of all Liens and Claims of any kind or nature
whatsoever, except for Permitted Liens.
 
(d)  Approvals. Parent has delivered to Transferee or its authorized
representatives a list of all Consents that must be obtained or satisfied by
Parent for the consummation of the transactions contemplated by this Agreement,
including, without limitation, all Consents that must be obtained pursuant to
Section 1.5(a). All Consents prescribed by any Law, or any contract, agreement,
commitment or undertaking, and which must be obtained or satisfied by Parent for
the consummation of the transactions contemplated by this Agreement, or for the
continued performance by them of their rights and obligations thereunder, have
been, or shall by the Closing have been, made, obtained and satisfied.
 
ARTICLE 6   CONDITIONS TO CLOSING
 
6.1  Conditions to Transferee’s Obligations. The obligation of Transferee to
consummate the transactions provided for by this Agreement is subject to the
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by Transferee except for the conditions
set forth in subsection (c) (as to Consents of Governmental Authorities) of this
Section 6.1:
 
(a)  Representations and Warranties. Each of the representations and warranties
of Transferor and Parent made in Section 5.1 and Section 5.3, respectively, of
this Agreement shall be true and correct in all material respects both on the
date hereof and as of the Closing Date as though made at such time.
 
(b)  Covenants. Each of Transferor and Parent shall have performed and complied
with all covenants and agreements required to be performed or complied with by
it at or prior to the Closing Date.
 
(c)  Consents. All Consents of Governmental Authorities and third parties
described in Sections 1.5, 5.1(f) and 9.3 and necessary to consummate the
transactions contemplated hereunder shall have been obtained and satisfied.
 
(d)  No Proceeding or Litigation. No litigation, action, suit, investigation,
Claim or proceeding challenging the legality of, or seeking to restrain,
prohibit or materially modify, the transactions provided for in this Agreement
shall have been instituted and not settled or otherwise terminated.
 
 
20

--------------------------------------------------------------------------------


 
(e)  Certificate of Transferor and Parent. At the Closing, each of Transferor
and Parent shall have delivered to Transferee a certificate (the “Officer’s
Certificate”) signed by that party’s President or a Vice President, and dated
the Closing Date, to the effect that to the best of the knowledge of such
officer the conditions specified in Sections 6.1(a), (b), (c) and (d) have been
fulfilled.
 
(f)  Certificate; Documents. Transferor, Parent and the other Persons shall have
delivered the certificates and other documents required by Sections 4.2, 4.4 and
4.5.
 
6.2  Conditions to Transferor’s Obligations. The obligations of Transferor to
consummate the transactions provided for by this Agreement are subject to the
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by Transferor except for the conditions
set forth in subsection (c) of this Section 6.2:
 
(a)  Representations and Warranties. Each of the representations and warranties
of Transferee and Parent made in Section 5.2 and Section 5.3, respectively, of
this Agreement shall be true and correct in all material respects both on the
date hereof and as of the Closing Date as though made at such time.
 
(b)  Covenants. Transferee and Parent shall have performed and complied with all
covenants and agreements required to be performed or complied with by it at or
prior to the Closing Date.
 
(c)  Consents. All Consents of Governmental Authorities, including those
described in Sections 1.5, 5.1(f) and 9.3, necessary to consummate the
transactions contemplated hereunder shall have been obtained.
 
(d)  No Proceeding or Litigation. No litigation, action, suit, investigation,
Claim or proceeding challenging the legality of, or seeking to restrain,
prohibit or materially modify, the transactions provided for in this Agreement
shall have been instituted and not settled or otherwise terminated.
 
(e)  Certificate of Transferee and Parent. At the Closing, each of Parent and
Transferee shall have delivered to Transferor an Officer’s Certificate signed by
the President or a Vice President of such party, and dated the Closing Date, to
the effect that to the best of the knowledge of such officer the conditions
specified in Sections 6.2(a), (b), (c) and (d) have been fulfilled.
 
(f)  Certificates; Documents. Transferee, Parent and the other Persons shall
have delivered the certificates and other documents required by Sections 4.3,
4.4 and 4.5.
 
6.3  Conditions to Parent’s Obligations. The obligations of Parent to consummate
the transactions provided for by this Agreement are subject to the satisfaction,
on or prior to the Closing Date, of each of the following conditions, any of
which may be waived by Parent except for the conditions set forth in
subsection (c) of this Section 6.3:
 
(a)  Representations and Warranties. Each of the representations and warranties
of Transferor and Transferee made in Section 5.1 and Section 5.2, respectively,
of this
 
 
21

--------------------------------------------------------------------------------


 
 
Agreement shall be true and correct in all material respects both on the date
hereof and as of the Closing Date as though made at such time.
 
(b)  Covenants. Transferee and Transferor shall have performed and complied with
all covenants and agreements required to be performed or complied with by it at
or prior to the Closing Date.
 
(c)  Consents. All Consents of Governmental Authorities, including those
described in Sections 1.5, 5.1(f) and 9.3, necessary to consummate the
transactions contemplated hereunder shall have been obtained.
 
(d)  No Proceeding or Litigation. No litigation, action, suit, investigation,
Claim or proceeding challenging the legality of, or seeking to restrain,
prohibit or materially modify, the transactions provided for in this Agreement
shall have been instituted and not settled or otherwise terminated.
 
(e)  Certificate of Transferee and Transferor. At the Closing, each of
Transferor and Transferee shall have delivered to Parent an Officer’s
Certificate signed by the President or a Vice President of such party, and dated
the Closing Date, to the effect that to the best of the knowledge of such
officer the conditions specified in Sections 6.3(a), (b), (c) and (d) have been
fulfilled.
 
(f)  Certificates; Documents. Transferee, Transferor and the other Persons shall
have delivered the certificates and other documents required by Sections 4.2,
4.3 and 4.5.
 
ARTICLE 7   COVENANTS OF TRANSFEROR
 
7.1  Conduct of Business. During the period from the date hereof through the
Closing Date, Transferor shall conduct the Business at the Facilities and
operate the Acquired Assets diligently and in the ordinary and normal course and
consistent with past practice (including, without limitation, using its best
efforts to preserve beneficial relationships between Transferor and its
distributors, agents, lessors, suppliers and customers) and continue normal
maintenance, marketing, advertising, distributional and promotional expenditures
in connection with the Business that is conducted at the Facilities. Transferor
shall engage in no transactions in connection with the Business that is
conducted at the Facilities or the Acquired Assets, including transactions
relating to the purchase or sale of goods, raw materials, inventories or other
operating or production items, intracorporate or otherwise, with any of its
Affiliates from the date hereof until the Closing other than (a) transactions
approved by Transferee; or (b) transactions on terms no more favorable to
Transferor or its Affiliates than would have been obtainable in arm’s-length
dealing.
 
ARTICLE 8   COVENANTS OF TRANSFEREE
 
8.1  Maintenance of, and Access to, Records. From and after the Closing,
Transferee shall, whenever reasonably requested by Transferor, permit Transferor
to have access to such Business Records turned over to Transferee pursuant to
this Agreement as may be required by Transferor in connection with any audit or
investigation by any Governmental Authority, or any matter relating to insurance
coverage or third party Claims, in each such case to the extent
 
 
22

--------------------------------------------------------------------------------

 
 
relating to the operation of the Business at the Facilities by Transferor prior
to the Closing. Transferee shall preserve and maintain the records relating to
the Business that is conducted at the Facilities which are part of the Acquired
Assets for at least three years after the Closing Date.
 
8.2  Closing. Each of Transferee and Transferor and Parent, as applicable, shall
use its best efforts to cause the conditions set forth in Sections 6.1, 6.2 and
6.3 to be satisfied by the Closing Date.
 
ARTICLE 9   CERTAIN ADDITIONAL COVENANTS
 
9.1  Expenses; Transfer Taxes. Each party hereto will bear the legal, accounting
and other expenses incurred by such party in connection with the negotiation,
preparation and execution of this Agreement, the Transaction Documents, and the
transactions contemplated hereby. All sales, transfer, recordation and
documentary Taxes and fees which may be payable in connection with the
transactions contemplated by this Agreement shall be borne by Transferor.
 
9.2  Bulk Transfer Laws. Transferee hereby waives compliance by Transferor with
the laws of any jurisdiction relating to bulk transfers which may be applicable
in connection with the transfer of the Acquired Assets to Transferee.
 
9.3  Regulatory Approvals. Transferor will, and will cause its appropriate
Affiliates to, and Transferee will, use, in each case, its best efforts to
obtain any authorizations, consents, orders and approvals of any Governmental
Authority necessary for the performance of its respective obligations pursuant
to this Agreement and any of the other Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, and will
cooperate fully with each other in all reasonable respects in promptly seeking
to obtain such authorizations, consents, orders and approvals.
 
9.4  Employee Matters. Transferor shall retain all liabilities and obligations
in respect of its past, present and future employees. Provided, however, that
Transferee shall hire a sufficient number of non-supervisory employees to
operate and maintain the Metro East operations by initially making offers of
employment to Transferor’s current Metro East non-supervisory workforce at no
less than the wage rates, and substantially equivalent fringe benefits and terms
and conditions of employment that are in effect at the time that transfer of
ownership occurs and that said wage rates and substantially equivalent fringe
benefits and terms and conditions of employment shall continue for at least 30
months from the time of said transfer of ownership. Transferor shall offer a
transition plan to those employees who are not offered jobs by Transferee in the
event that Transferee has a need for fewer workers.
 
ARTICLE 10   TERMINATION
 
10.1  Termination. This Agreement and the transactions contemplated hereby may
be terminated at any time prior to the Closing (any such date upon which this
Agreement is terminated pursuant to this Article X shall be referred to herein
as the “Termination Date”):
 
(a)  Mutual Consent. By mutual written consent of Parent, Transferor and
Transferee;
 
 
23

--------------------------------------------------------------------------------


 
(b)  Court Order. By Transferor, Transferee or Parent if consummation of the
transactions contemplated hereby shall violate any non-appealable final order,
decree or judgment of any court or Governmental Authority having competent
jurisdiction;
 
(c)  Transferee’s Conditions. By Transferee, if any condition precedent to
Transferee’s obligation to effect the Closing as set forth in Section 6.1 is not
satisfied, or shall have become incapable of fulfillment, and such condition is
not waived, if waivable, by Transferee on or prior to the Termination Date; and
 
(d)  Transferor’s Conditions. By Transferor, if any condition precedent to
Transferor’s obligation to effect the Closing as set forth in Section 6.2 is not
satisfied, or shall have become incapable of fulfillment, and such condition is
not waived, if waivable, by Transferor on or prior to the Termination Date.
 
(e)  Parent’s Conditions. By Parent, if any condition precedent to Parent’s
obligation to effect the Closing as set forth in Section 6.3 is not satisfied,
or shall have become incapable of fulfillment, and such condition is not waived,
if waivable, by Parent on or prior to the Termination Date.
 
10.2  Effect of Termination. If this Agreement is terminated pursuant to
Section 10.1, written notice thereof shall forthwith be given to the other party
and this Agreement shall thereafter become void and have no further force and
effect and all further obligations of Transferor and Transferee under this
Agreement shall terminate without further liability of Transferor or Transferee.
 
ARTICLE 11   INDEMNIFICATION
 
11.1  Indemnification by Transferee.
 
(a)  General. From and after the Closing, Transferee shall indemnify, defend and
hold each of Transferor and Parent, their respective Affiliates, and their
respective directors, officers, representatives, employees and agents, as the
case may be, harmless from and against any and all claims, actions, suits,
demands, assessments, judgments, losses, liabilities, damages, costs and
expenses (including, without limitation, interest, penalties, attorneys’ fees to
the extent permitted by law, and accounting fees and investigation costs)
(collectively, “Liabilities”) that may be incurred by Transferor or Parent, as
the case may be, resulting or arising from or related to, or incurred in
connection with: (a) the failure of Transferee to assume, pay, perform and
discharge the Assumed Liabilities, and (b) any breach of any representation,
warranty, covenant, obligation or agreement of Transferee contained herein or in
any other Transaction Document.
 
(b)  Environmental Indemnification. Transferee agrees to indemnify, defend,
reimburse and hold harmless Transferor and Parent, their respective Affiliates
and their respective directors, officers, representatives, employees and agents,
as the case may be, from and against any and all Assumed Environmental
Liabilities. This obligation to indemnify shall include, but not be limited to,
the expense of defending all Claims, suits and administrative proceedings (with
counsel reasonably approved by the indemnified parties), even if such Claims,
suits or proceedings are groundless, false or fraudulent, and paying and
discharging, when and as the same become due, any and all judgments, penalties
or other sums due against such
 
 
24

--------------------------------------------------------------------------------


 
 
indemnified Persons; provided, however, that Transferee will be entitled to
control any clean-up or remediation, and any related proceeding, and, except as
provided in the following sentence, any other proceeding with respect to which
indemnity may be sought under this Section. The procedures described in
Section 11.3 shall apply to any Claim solely for monetary damages relating to a
matter covered by this Section.
 
11.2  Indemnification by Transferor.
 
(a)  General. From and after the Closing, Transferor shall indemnify, defend and
hold Transferee and Parent, their respective Affiliates, and their respective
directors, officers, representatives, employees and agents, as the case may be,
harmless from and against any and all Liabilities that may be incurred by
Transferee or Parent, as the case may be, resulting or arising from, related to
or incurred in connection with: (i) the failure of Transferor to assume, pay,
perform and discharge the Retained Liabilities and (ii) any breach of any
representation, warranty, covenant, obligation or agreement of Transferor
contained herein or in any other Transaction Document.
 
(b)  Environmental Indemnification. Transferor agrees to indemnify, defend,
reimburse and hold harmless Transferee and Parent, their respective Affiliates
and their respective directors, officers, representatives, employees and agents,
as the case may be, from and against any and all Non-Assumed Environmental
Liabilities. This obligation to indemnify shall include, but not be limited to,
the expense of defending all Claims, suits and administrative proceedings (with
counsel reasonably approved by the indemnified parties), even if such Claims,
suits or proceedings are groundless, false or fraudulent, and paying and
discharging, when and as the same become due, any and all judgments, penalties
or other sums due against such indemnified Persons; provided, however, that
Transferor will be entitled to control any clean-up or remediation, and any
related proceeding, and, except as provided in the following sentence, any other
proceeding with respect to which indemnity may be sought under this Section. The
procedures described in Section 11.3 shall apply to any Claim solely for
monetary damages relating to a matter covered by this Section.
 
11.3  Notice of Claim; Right to Participate in and Defend Third Party Claim.
 
(a)  If any indemnified party receives notice of the assertion of any Claim, the
commencement of any suit, action or proceeding, or the imposition of any penalty
or assessment by a third party in respect of which indemnity may be sought
hereunder (a “Third Party Claim”), and the indemnified party intends to seek
indemnity hereunder, then the indemnified party shall promptly provide the
indemnifying party with prompt written notice of the Third Party Claim, but in
any event not later than 30 calendar days after receipt of such notice of Third
Party Claim. The failure by an indemnified party to notify an indemnifying party
of a Third Party Claim shall not relieve the indemnifying party of any
indemnification responsibility under this Article XI, unless such failure
materially prejudices the ability of the indemnifying party to defend such Third
Party Claim.
 
(b)  The indemnifying party shall have the right to control the defense,
compromise or settlement of the Third Party Claim with its own counsel
(reasonably satisfactory to the indemnified party) if the indemnifying party
delivers written notice to the indemnified
 
 
25

--------------------------------------------------------------------------------


 
 
party within seven days following the indemnifying party’s receipt of notice of
the Third Party Claim from the indemnified party acknowledging its obligations
to indemnify the indemnified party with respect to such Third Party Claim in
accordance with this Article XI, and establishes security in form and substance
reasonably satisfactory to the indemnified party to secure the indemnifying
party’s obligations under this Article XI with respect to such Third Party
Claim; provided, however, that the indemnifying party shall not enter into any
settlement of any Third Party Claim which would impose or create any obligation
or any financial or other liability on the part of the indemnified party if such
liability or obligation (i) requires more than the payment of a liquidated sum,
or (ii) is not covered by the indemnification provided to the indemnified party
hereunder. In its defense, compromise or settlement of any Third Party Claim,
the indemnifying party shall timely provide the indemnified party with such
information with respect to such defense, compromise or settlement as the
indemnified party shall request, and shall not assume any position or take any
action that would impose an obligation of any kind on, or restrict the actions
of, the indemnified party. The indemnified party shall be entitled (at the
indemnified party’s expense) to participate in the defense by the indemnifying
party of any Third Party Claim with its own counsel.
 
(c)  In the event that the indemnifying party does not undertake the defense,
compromise or settlement of a Third Party Claim in accordance with
subsection (b) of this Section 11.3, the indemnified party shall have the right
to control the defense or settlement of such Third Party Claim with counsel of
its choosing; provided, however, that the indemnified party shall not settle or
compromise any Third Party Claim without the indemnifying party’s prior written
consent, unless (i) the terms of such settlement or compromise release the
indemnified party or the indemnifying party from any and all liability with
respect to the Third Party Claim, or (ii) the indemnifying party shall not have
acknowledged its obligations to indemnify the indemnified party with respect to
such Third Party Claim in accordance with this Article XI and established
security in form and substance reasonably satisfactory to the indemnified party
to secure the indemnifying party’s obligations under this Article XI with
respect to such Third Party Claim. The indemnifying party shall be entitled (at
the indemnifying party’s expense) to participate in the defense of any Third
Party Claim with its own counsel.
 
(d)  Any indemnifiable Claim hereunder that is not a Third Party Claim shall be
asserted by the indemnified party by promptly delivering notice thereof to the
indemnifying party. If the indemnifying party does not respond to such notice
within 60 days after its receipt, it shall have no further right to contest the
validity of such Claim.
 
11.4  Time Limitations on Claims for Indemnification. The right of Transferee,
Transferor or Parent to indemnification for any breach of any representation or
warranty shall apply only to those claims for indemnification which are given
pursuant to this Agreement on or before the date which is five years following
the Closing Date.
 
ARTICLE 12   MISCELLANEOUS
 
12.1  Amendments. This Agreement may be amended only by a writing executed by
each of the parties hereto.
 
 
26

--------------------------------------------------------------------------------


 
12.2  Entire Agreement. This Agreement and the other agreements expressly
provided for herein, set forth the entire understanding of the parties hereto
with respect to the subject matter hereof, and supersede all prior contracts,
agreements, arrangements, communications, discussions, representations and
warranties, whether oral or written, between the parties.
 
12.3  Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Illinois, without regard
to its conflicts of law doctrine.
 
12.4  Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given
(a) when received if personally delivered, (b) within 5 days after being sent by
registered or certified mail, return receipt requested, postage prepaid,
(c) within 12 hours after being sent by telecopy, with confirmed answerback, or
(d) within 1 business day of being sent by priority delivery by established
overnight courier, in each case to the address set forth below.
 
If to Transferor, at:
 
Union Electric Company
1901 Chouteau Avenue
St. Louis, Missouri 63103
Attention: Vice President
 
If to Transferee, at:
 
Central Illinois Public Service Company
                607 East Adams Street
                Springfield, Illinois 62739
Attention: Vice President
 
If to Parent, at:
 
Ameren Corporation
                1901 Chouteau Avenue
        St. Louis, Missouri 63103
Attention: President
 
Any party by written notice to the other given in accordance with this
Section 12.4 may change the address or the contact to whom notices or copies
thereof shall be directed.
 
12.5  Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together will constitute one and the same instrument.
 
12.6  Assignment. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of each party hereto, but no rights, obligations
or liabilities hereunder shall be assignable by either party without the prior
written consent of the other party.
 
 
27

--------------------------------------------------------------------------------


 
12.7  Waivers. Except as otherwise provided herein, Parent, Transferee or
Transferor (acting on behalf of itself and its appropriate Affiliates), may
waive in writing compliance by any of the other party hereto (to the extent such
compliance is for the benefit of the party giving such waiver) with any of the
terms, covenants or conditions contained in this Agreement or in any of the
other Transaction Documents (except such as may be imposed by law). Any waiver
by either party of any violation of, breach of, or default under, any provision
of this Agreement or any of the other Transaction Documents, by the other party
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement or any of the other Transaction Documents.
 
12.8  Third Parties. Nothing expressed or implied in this Agreement is intended,
or shall be construed, to confer upon or give any Person or entity other than
Parent, Transferee and Transferor any rights or remedies under or by reason of
this Agreement.
 
12.9  Schedules, Addenda and Exhibits. The Schedule, Addenda and Exhibits
attached to this Agreement are incorporated herein and shall be part of this
Agreement for all purposes.
 
12.10  Headings. The headings in this Agreement are solely for convenience of
reference and shall not be given any effect in the construction or
interpretation of this Agreement.
 
12.11  Certain Definitions. For purposes of this Agreement, (a) the term
“Affiliate” shall mean any Person that directly, or indirectly through one or
more Persons, controls, is controlled by, or is under common control with, the
Person specified or, directly or indirectly, is related to or otherwise
associated with any such Person or entity and (b) references to an “Account”
that are followed by a three-digit number shall mean Transferor’s accounting
entries identified by the applicable number.
 
12.12  Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy and
each remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or hereafter existing at law or in equity or by statute or
otherwise. No remedy shall be deemed to be a limitation on the amount or measure
of damages resulting from any breach of this Agreement. The election of any one
or more remedies shall not constitute a waiver of the right to pursue other
available remedies.
 
12.13  Gender and Number. The masculine, feminine or neuter gender and the
singular or plural number shall each be deemed to include the others whenever
the context so indicates.
 
 
[Signature Page Follows]
 


 

 
28

--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.
 

        UNION ELECTRIC COMPANY d/b/a
AMEREN UE, a Missouri corporation  
   
   
  By:   /s/ Dennis W. Weisenborn  

--------------------------------------------------------------------------------

Dennis W. Weisenborn   Vice President

 
 

        CENTRAL ILLINOIS PUBLIC SERVICE
COMPANY  d/b/a AMEREN CIPS, an Illinois
corporation  
   
   
  By:   /s/ Jerre E. Birdsong  

--------------------------------------------------------------------------------

Jerre E. Birdsong   Vice President and Treasurer

 
 

        AMEREN CORPORATION, a Missouri
corporation  
   
   
  By:   /s/ Warner L. Baxter  

--------------------------------------------------------------------------------

Warner L. Baxter   Executive Vice President and Chief Financial
Officer

 
 
 
29

--------------------------------------------------------------------------------

